DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 28 Apr 2022 has been entered.  Claims 1-21 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 28 Apr 2022 have been fully considered.   While arguments have overcome the 35 USC § 112 rejections, they are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “The Office cites switch 103 in FIG. 1 of Nakabayashi as allegedly teaching “an initialization switch controllable to…bypass the transmit antenna and the receive antenna” (Office Action, p. 5). However, the switch 103 in Nakabayashi is not controllable to bypass the transmit antenna.”
Response 1: The Examiner agrees.  A new reference, Kareisto has been used in this office action to teach those limitations.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 5, 7 – 9, and 13 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haroun, et al, U. S. Patent Application Publication 2017/0324161 (“Haroun”) in view of Kareisto, et al, U. S. Patent Application Publication 2017/0324161 (“Kareisto”).
Regarding claim 1, Haroun teaches:
(Currently Amended) A radio wave transceiver system, comprising: at least one pair of waveguides made of a dielectric material comprising a transmit waveguide and a receive waveguide; a transceiver circuit coupled to a first end of each of said transmit and receive waveguides, capable of transmitting and of receiving radio waves respectively propagating in said transmit and receive waveguides; and (Haroun, figure 5 & 9, paragraph 0039-0048, “[0039] FIG. 5 is an illustration of an exemplary radar system having a single radar transceiver integrated circuit (IC), multiple radar launch structures 501-504, and interconnections between the radar IC and the launch structure via DWGs 521-524. In this example, radar IC has four receiver channels 511-514 and three transmitter channels 515-517. [0048] FIG. 5, for example. SOC 910 may be mounted on a substrate 951, such as a printed circuit board or other known or later developed substrate. DWG segments, such as DWG 921, 922 may be coupled to radar ports on SOC 910. The ends of the DWG segments may be terminated in connectors, such as connector device 941, 942, to allow easy coupling to other DWG segments.”; a radar system on a chip (SOC) that uses dedicated dielectric waveguides (DWG) to radiate at “launch structures”).
at least one transmit antenna and at least one receive antenna respectively coupled to a second end of said transmit and receive waveguides, (Haroun, figure 4, paragraph 0040, “[0040] In this example, each launch structure 501-503 is coupled to radar IC 510 via a dedicated DWG. For example, transmit antenna 502 is coupled to a transmit port 515 on IC 510 via DWG 522. Similarly, receive antenna 501 is coupled to a receive port 511 on IC 510 via DWG 521.”; that the launch structures can be Tx antennas and Rx antennas).
Haroun does not explicitly teach:
wherein the radio wave transceiver system further comprises an initialization device comprising an initialization switch controllable to, during an initialization phase, 
bypass the transmit antenna and the receive antenna to measure a round trip delay of radio waves in said transmit and receive waveguides..
Kareisto teaches:
wherein the radio wave transceiver system further comprises an initialization device comprising an initialization switch controllable to, during an initialization phase,  (Kareisto, figure 5 & 8, paragraph 0057, 0046-0047, “[0057] FIG. 8 is a flow chart illustrating an exemplary embodiment. An apparatus which may comprise e.g. an apparatus implemented in a transceiver front end unit (transceiver front end module) as described above in connection with FIGS. 1 to 5, may, in item 801, drive calibration signals for antenna array beam calibration to an antenna array feeder line in the transceiver front end unit by using one or more directional couplers and/or radio frequency probes, wherein calibration signal paths are integrated inside the transceiver front end unit. In item 802, the apparatus may carry out measurements between different antenna combinations inside the antenna array. [0046] Mathematically, the calibration signal may be a kind of signal that is not correlating with a normal BS traffic signal but is having good features for the calibration measurements. Suitable coding may include, for example, a WCDMA gold code, a Walsh code, a Kazakh code, a and pseudo random noise code, as well. (0047] An exemplary embodiment allows normal operational usage of the AAS system during an on-going calibration process.”; that a calibration signal (i.e. initializing switch) can pick multiple switching combinations to test different antenna combinations in an array; that the calibration can be performed simultaneously with radio operation; that the calibration measures can be coded using a PRN or even Gold code).

    PNG
    media_image1.png
    745
    1044
    media_image1.png
    Greyscale

bypass the transmit antenna and the receive antenna to measure a round trip delay of radio waves in said transmit and receive waveguides. (Kareisto, figure 5, paragraph 0030 - 0033, “[0030] FIG. 5 illustrates an active antenna array TX (transmitter) signal calibration between signal sources to other receiving antennas. … One power amplifier is sending a calibration signal at the time, and other antennas or antenna arrays are receiving the signal one at the time. An exemplary implementation for a TX signal path is illustrated in FIG. 5. [0033] These structures are illustrated in FIGS. 2 and 3 (FIG. 2 illustrates a calibration structure where TX and RX calibration signals are connected at the active antenna via a single common point, wherein the calibration structure is based on a RF probe design”; that the circuitry is internal measurements only, that the switching controlled above with the PRN is used to measure specific pairing of Tx to Rx channels in the system).
In view of the teachings of Kareisto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kareisto to Haroun at the time the application was filed in order to accurately measure the time delay from a radar to an object.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Kareisto to Haroun before the effective filing date of the claimed invention in order to combine Kareisto’s system delay measurement from end to end and Haroun’s radar system.  The radar system and a circuit delay to calibrate measurements by a radar system  merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Haroun, as modified by Kareisto, teaches (Currently Amended) The radio wave transceiver system according to claim 1.
Haroun further teaches wherein at least one waveguide of the transmit and receive waveguides comprises a core made of a first dielectric material, the core being surrounded with a second dielectric material having a dielectric constant smaller than that of the first material. (Haroun, paragraph 0034, “[0034] FIG. 3 is an illustration of an exemplary DWG 300 that has two cores 312, 313 surrounded by a common cladding 311. Core 313 may have a dielectric constant vale Ek3 that is different from the dielectric value Ek1 of core 312, for example, or they both have the same dielectric constant value.”; that a waveguide to the antennas can have two channels, one for Tx and one for Rx, that the cores have a first dielectric constant and the surrounding material has a second dielectric constant).

    PNG
    media_image2.png
    476
    536
    media_image2.png
    Greyscale

Regarding claim 3, Haroun, as modified by Kareisto, teaches (Currently Amended) The radio wave transceiver system according to claim 2.
Haroun further teaches wherein said at least one waveguide comprises a sheath made of the second dielectric material, the core being in contact with the sheath all along its periphery over the entire length of the guide. (Haroun, paragraph 0034, “[0034] FIG. 3 is an illustration of an exemplary DWG 300 that has two cores 312, 313 surrounded by a common cladding 311. Core 313 may have a dielectric constant vale Ek3 that is different from the dielectric value Ek1 of core 312, for example, or they both have the same dielectric constant value.”; that a waveguide to the antennas can have two channels, one for Tx and one for Rx, that the cores have a first dielectric constant and the surrounding material has a second dielectric constant for the entire length of the waveguide).
Regarding claim 4, Haroun, as modified by Kareisto, teaches (Currently amended) The radio wave transceiver system according to claim 2.
Haroun further teaches wherein, except for the first and second ends of said at least one waveguide, the core is not in contact with an electrically-conductive material. (Haroun, paragraph 0034, “[0034] FIG. 3 is an illustration of an exemplary DWG 300 that has two cores 312, 313 surrounded by a common cladding 311. Core 313 may have a dielectric constant vale Ek3 that is different from the dielectric value Ek1 of core 312, for example, or they both have the same dielectric constant value.”; that a waveguide to the antennas can have two channels, one for Tx and one for Rx, that the cores have a first dielectric constant and the surrounding material has a second dielectric constant; that the entire length of the waveguide can be insulated from electrically conductive materials).
Regarding claim 5, Haroun, as modified by Kareisto, teaches (Currently amended) The radio wave transceiver system according to claim 2.
Haroun further teaches wherein the core has a solid cross-section. (Haroun, paragraph 0034, “[0034] FIG. 3 is an illustration of an exemplary DWG 300 that has two cores 312, 313 surrounded by a common cladding 311. Core 313 may have a dielectric constant vale Ek3 that is different from the dielectric value Ek1 of core 312, for example, or they both have the same dielectric constant value.”; that a waveguide to the antennas can have two channels, one for Tx and one for Rx, that the cores have a first dielectric constant and the surrounding material has a second dielectric constant; that the cores with the two dielectric waveguides are solid).
Regarding claim 7, Haroun, as modified by Kareisto, teaches (Currently amended) The radio wave transceiver system according to claim 3.
Haroun further teaches wherein the sheath is formed by a plastic element of a vehicle body. (Haroun, paragraph 0036-0037, “[0036] Flexible DWG cables may be fabricated using standard manufacturing materials and fabrication techniques. These cable geometries may be built using techniques such as: drawing, extrusion, or fusing processes, which are all commonplace to the manufacture of plastics. [0037] FIG. 4 is an illustration of an automobile 400 equipped with multiple radar antennas 401-406 coupled to a single radar module 410 via multiple DWG cables 421-426.”; that the DWG can be plastic and formed to follow the vehicle body to the radar outlets).
Regarding claim 8, Haroun, as modified by Kareisto, teaches (Currently Amended) The radio wave transceiver system according to claim 1.
Haroun further teaches wherein the second end of said transmit waveguide is coupled to said transmit antenna via a transmit amplifier and the second end of said receive waveguide is coupled to said receive antenna via a receive amplifier. (Haroun, figure 10 & 13, paragraph 0051 & 0068-0077, “[0051] FIG. 10 is an illustration of another example radar module 1000 for use in a vehicle. In this example, a radar SOC 1010 is a known or later developed radar SOC, such as SOC 510 of FIG. 5, for example. SOC 1010 may be mounted on a substrate 1051, such as a printed circuit board or other known or later developed substrate. (0068] FIG. 13 is a block diagram of an exemplary radar system on a chip (SOC) 1300 that may include multiple radar transmitters and receivers. (0069] A transmit channel may include a suitable transmitter and antenna. A receive channel includes a suitable receiver and antenna. Further, each of the receive channels 1320 may be identical and include a low-noise amplifier (LNA) 1321”; that a radar system can have multiple transmission amplifiers shown in figure 13, that the transmitter and receiver can be coupled to the DWG, that the receivers can each comprise an LNA).
Regarding claim 9, Haroun, as modified by Kareisto, teaches (Currently amended) The radio wave transceiver system according to claim 1.
Haroun further teaches configured to be used as a radar to estimate distances by time-of-flight measurement between a forward radio wave transmitted by the transceiver circuit and a return radio wave received by the transceiver circuit after reflection on an external object. (Haroun, paragraph 0024, “[0024] Ultrasonic parking assist systems are limited to a coverage distance of about 10 m, while radar systems operating in the 77-81 GHz band may easily extend coverage to a distance of 40 m or more with high resolution imaging.”; that a radar can measure distances in a normal operating mode).
Regarding claim 13, Haroun, as modified by Kareisto, teaches (Currently Amended) The radio wave transceiver system according to claim 1.
Haroun further teaches wherein said radio waves have a carrier frequency in the range from 10 GHz to 1 THz. (Haroun, paragraph 0024, “Ultrasonic parking assist systems are limited to a coverage distance of about 10 m, while radar systems operating in the 77-81 GHz band may easily extend coverage to a distance of 40 m or more.”; that the radar can operate in the range of 10 GHz to 1 THz).
Regarding claim 14, Haroun, as modified by Kareisto, teaches (New) The radio wave transceiver system according to claim 1.
Kareisto further teaches wherein the initialization switch is controllable to, during the initialization phase, connect an input node of the at least one transmit antenna to an output node of the at least one receive antenna. (Kareisto, paragraph 0046, “[0046] Mathematically, the calibration signal may be a kind of signal that is not correlating with a normal BS traffic signal but is having good features for the calibration measurements. Suitable coding may include, for example, a WCDMA gold code, a Walsh code, a Kazakh code, a and pseudo random noise code, as well. (0047] An exemplary embodiment allows normal operational usage of the AAS system during an on-going calibration process.”; that a coded PRN system can be used by multiple Tx and Rx systems while simultaneously continuing normal operation of the same system).
In view of the teachings of Kareisto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kareisto to Haroun at the time the application was filed in order to accurately measure the time delay from a radar to an object.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Kareisto to Haroun before the effective filing date of the claimed invention in order to combine Kareisto’s system delay measurement from end to end and Haroun’s radar system.  The radar system and a circuit delay to calibrate measurements by a radar system  merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 15, Haroun teaches:
(New) A radio-frequency (RF) transceiver system, comprising: a first dielectric waveguide comprising a first end and a second end; a second dielectric waveguide comprising a first end and a second end; at least one RF transmit antenna coupled to the second end of the first dielectric waveguide; at least one RF receive antenna coupled to the second end of the second dielectric waveguide; (Haroun, figure 5, paragraph 0039, “[0039] FIG. 5 is an illustration of an exemplary radar system having a single radar transceiver integrated circuit (IC), multiple radar launch structures 501-504, and interconnections between the radar IC and the launch structure via DWGs 521-524. In this example, radar IC has four receiver channels 511-514 and three transmitter channels 515-517. An example radar transceiver will be described in more detail later.”; that a radar can have dual DWG, that one DWG can be used for a Tx leg to an Tx antenna, that a second DWG can be used for an RX leg to a Rx antenna).
an RF transceiver circuit coupled to the first ends of the first and second dielectric waveguides and configured to transmit RF signals via the first dielectric waveguide and the at least one RF transmit antenna and receive RF signals via the second dielectric waveguide and the at least one RF receive antenna; and (Haroun, paragraph 0048, “[0048] FIG. 5, for example. SOC 910 may be mounted on a substrate 951, such as a printed circuit board or other known or later developed substrate. DWG segments, such as DWG 921, 922 may be coupled to radar ports on SOC 910. The ends of the DWG segments may be terminated in connectors, such as connector device 941, 942, to allow easy coupling to other DWG segments.”; that the transceiver circuit can be coupled to two different waveguides to two different antennas).
Haroun does not explicitly teach a switch operable to control a path of RF signals from the second end of the first dielectric waveguide to the second end of the second dielectric waveguide to bypass the at least one RF transmit antenna..
Kareisto teaches a switch operable to control a path of RF signals from the second end of the first dielectric waveguide to the second end of the second dielectric waveguide to bypass the at least one RF transmit antenna. (Kareisto, figure 5, paragraph 0030 - 0033, “[0030] FIG. 5 illustrates an active antenna array TX (transmitter) signal calibration between signal sources to other receiving antennas. … One power amplifier is sending a calibration signal at the time, and other antennas or antenna arrays are receiving the signal one at the time. An exemplary implementation for a TX signal path is illustrated in FIG. 5. [0033] These structures are illustrated in FIGS. 2 and 3 (FIG. 2 illustrates a calibration structure where TX and RX calibration signals are connected at the active antenna via a single common point, wherein the calibration structure is based on a RF probe design”; that the circuitry is internal measurements only, that the switching controlled above with the PRN is used to measure specific pairing of Tx to Rx channels in the system).
In view of the teachings of Kareisto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kareisto to Haroun at the time the application was filed in order to accurately measure the time delay from a radar to an object.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Kareisto to Haroun before the effective filing date of the claimed invention in order to combine Kareisto’s system delay measurement from end to end and Haroun’s radar system.  The radar system and a circuit delay to calibrate measurements by a radar system  merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 16, Haroun, as modified by Kareisto, teaches (New) The RF transceiver system of claim 15.
Kareisto further teaches wherein the switch is operable to conduct the RF signals from the second end of the first dielectric waveguide to the second end of the second dielectric waveguide to bypass the at least one RF transmit antenna and the at least one RF receive antenna. (Kareisto, figure 5 & 8, paragraph 0057, 0046-0047, “[0057] FIG. 8 is a flow chart illustrating an exemplary embodiment. An apparatus which may comprise e.g. an apparatus implemented in a transceiver front end unit (transceiver front end module) as described above in connection with FIGS. 1 to 5, may, in item 801, drive calibration signals for antenna array beam calibration to an antenna array feeder line in the transceiver front end unit by using one or more directional couplers and/or radio frequency probes, wherein calibration signal paths are integrated inside the transceiver front end unit. In item 802, the apparatus may carry out measurements between different antenna combinations inside the antenna array. [0046] Mathematically, the calibration signal may be a kind of signal that is not correlating with a normal BS traffic signal but is having good features for the calibration measurements. Suitable coding may include, for example, a WCDMA gold code, a Walsh code, a Kazakh code, a and pseudo random noise code, as well. (0047] An exemplary embodiment allows normal operational usage of the AAS system during an on-going calibration process.”; that a calibration signal (i.e. initializing switch) can pick multiple switching combinations to test different antenna combinations in an array; that the calibration can be performed simultaneously with radio operation; that the calibration measures can be coded using a PRN or even Gold code).
In view of the teachings of Kareisto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kareisto to Haroun at the time the application was filed in order to accurately measure the time delay from a radar to an object.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Kareisto to Haroun before the effective filing date of the claimed invention in order to combine Kareisto’s system delay measurement from end to end and Haroun’s radar system.  The radar system and a circuit delay to calibrate measurements by a radar system  merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 17, Haroun, as modified by Kareisto, teaches (New) The RF transceiver system according to claim 16.
Kareisto further teaches wherein the second end of the first dielectric waveguide is coupled to the switch via a first amplifier and the second end of the second dielectric waveguide is coupled to the switch via a second amplifier. (Kareisto, figure 5 & 8, paragraph 0057, 0046-0047, “[0057] FIG. 8 is a flow chart illustrating an exemplary embodiment. An apparatus which may comprise e.g. an apparatus implemented in a transceiver front end unit (transceiver front end module) as described above in connection with FIGS. 1 to 5, may, in item 801, drive calibration signals for antenna array beam calibration to an antenna array feeder line in the transceiver front end unit by using one or more directional couplers and/or radio frequency probes, wherein calibration signal paths are integrated inside the transceiver front end unit. In item 802, the apparatus may carry out measurements between different antenna combinations inside the antenna array. [0046] Mathematically, the calibration signal may be a kind of signal that is not correlating with a normal BS traffic signal but is having good features for the calibration measurements. Suitable coding may include, for example, a WCDMA gold code, a Walsh code, a Kazakh code, a and pseudo random noise code, as well. (0047] An exemplary embodiment allows normal operational usage of the AAS system during an on-going calibration process.”; that a calibration signal (i.e. initializing switch) can pick multiple switching combinations to test different antenna combinations in an array; that the calibration can be performed simultaneously with radio operation; that the calibration measures can be coded using a PRN or even Gold code; that each transmitter can be paired with each receiver to measure the time delay between the circuitry).
In view of the teachings of Kareisto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kareisto to Haroun at the time the application was filed in order to accurately measure the time delay from a radar to an object.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Kareisto to Haroun before the effective filing date of the claimed invention in order to combine Kareisto’s system delay measurement from end to end and Haroun’s radar system.  The radar system and a circuit delay to calibrate measurements by a radar system  merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 18, Haroun, as modified by Kareisto, teaches (New) The RF transceiver system according to claim 15.
Haroun further teaches wherein each of the first and second dielectric waveguides comprises: a core including a first dielectric material; and a second dielectric material at least partially surrounding the core, the second dielectric material having a dielectric constant smaller than a dielectric constant of the first material. (Haroun, paragraph 0034, “[0034] FIG. 3 is an illustration of an exemplary DWG 300 that has two cores 312, 313 surrounded by a common cladding 311. Core 313 may have a dielectric constant vale Ek3 that is different from the dielectric value Ek1 of core 312, for example, or they both have the same dielectric constant value.”; that a waveguide to the antennas can have two channels, one for Tx and one for Rx, that the cores have a first dielectric constant and the surrounding material has a second dielectric constant smaller than the inner dielectric constant).
Regarding claim 19, Haroun, as modified by Kareisto, teaches (New) The RF transceiver system according to claim 15.
Kareisto further teaches further comprising a circuit coupled to the second end of the first dielectric waveguide and configured to control the switch to bypass the at least one transmit antenna in response to detecting an RF sequence at the second end of the first dielectric waveguide. (Kareisto, figure 5, paragraph 0030 - 0033, “[0030] FIG. 5 illustrates an active antenna array TX (transmitter) signal calibration between signal sources to other receiving antennas. … One power amplifier is sending a calibration signal at the time, and other antennas or antenna arrays are receiving the signal one at the time. An exemplary implementation for a TX signal path is illustrated in FIG. 5. [0033] These structures are illustrated in FIGS. 2 and 3 (FIG. 2 illustrates a calibration structure where TX and RX calibration signals are connected at the active antenna via a single common point, wherein the calibration structure is based on a RF probe design”; that the circuitry is internal measurements only, that the switching controlled above with the PRN is used to measure specific pairing of Tx to Rx channels in the system).
In view of the teachings of Kareisto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kareisto to Haroun at the time the application was filed in order to accurately measure the time delay from a radar to an object.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Kareisto to Haroun before the effective filing date of the claimed invention in order to combine Kareisto’s system delay measurement from end to end and Haroun’s radar system.  The radar system and a circuit delay to calibrate measurements by a radar system  merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 20, Haroun, as modified by Kareisto, teaches (New) The RF transceiver system according to claim 1.
Haroun further teaches wherein the RF transceiver system is configured to operate with a carrier frequency between 10 GHz and 1 THz. (Haroun, paragraph 0024, “Ultrasonic parking assist systems are limited to a coverage distance of about 10 m, while radar systems operating in the 77-81 GHz band may easily extend coverage to a distance of 40 m or more.”; that the radar can operate in the range of 10 GHz to 1 THz).
Regarding claim 21, Haroun, as modified by Kareisto, teaches (New) The RF transceiver system of claim 15.
Kareisto further teaches wherein: the at least one transmit antenna comprises an input terminal configured to receive RF signals from the second end of the first dielectric waveguide to be transmitted; the at least one receive antenna comprises an output terminal configured to provide received RF signals to the second end of the second dielectric waveguide; and  the switch is operable to conduct RF signals from the input terminal of the at least one transmit antenna to the output terminal of the at least one receive antenna. (Kareisto, figure 5 & 8, paragraph 0057, 0046-0047, “[0057] FIG. 8 is a flow chart illustrating an exemplary embodiment. An apparatus which may comprise e.g. an apparatus implemented in a transceiver front end unit (transceiver front end module) as described above in connection with FIGS. 1 to 5, may, in item 801, drive calibration signals for antenna array beam calibration to an antenna array feeder line in the transceiver front end unit by using one or more directional couplers and/or radio frequency probes, wherein calibration signal paths are integrated inside the transceiver front end unit. In item 802, the apparatus may carry out measurements between different antenna combinations inside the antenna array. [0046] Mathematically, the calibration signal may be a kind of signal that is not correlating with a normal BS traffic signal but is having good features for the calibration measurements. Suitable coding may include, for example, a WCDMA gold code, a Walsh code, a Kazakh code, a and pseudo random noise code, as well. (0047] An exemplary embodiment allows normal operational usage of the AAS system during an on-going calibration process.”; that a calibration signal (i.e. initializing switch) can pick multiple switching combinations to test different antenna combinations in an array; that the calibration can be performed simultaneously with radio operation; that the calibration measures can be coded using a PRN or even Gold code).
In view of the teachings of Kareisto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kareisto to Haroun at the time the application was filed in order to accurately measure the time delay from a radar to an object.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Kareisto to Haroun before the effective filing date of the claimed invention in order to combine Kareisto’s system delay measurement from end to end and Haroun’s radar system.  The radar system and a circuit delay to calibrate measurements by a radar system  merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haroun, as modified by Kareisto, in view of Rusch, Applicant Admitted Prior Art (“Rusch”).
Haroun, as modified by Kareisto, teaches (Currently amended) The radio wave transceiver system according to claim 2.
Haroun teaches wherein the core has  (Haroun, paragraph 0035, “While rectangular cores are illustrated herein, other embodiments of this disclosure may use cores having other shapes, such as square, round or oval, for example.”; that DWG can have multiple shapes).
Haroun, as modified by Kareisto, does not explicitly teach a cross-shaped cross-section..
Rusch teaches a cross-shaped cross-section. (Rusch, figure 7, “Fig. 7; where the cross shape is evident in the spokes of 108 connected to 122 in Fig. 7 in the reference”; that a DWG can have almost any shape to include a cross shape).
In view of the teachings of Rusch it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rusch to Kareisto and Haroun at the time the application was filed in order to transmit the radar energy via different waveguides to an antenna.  The cross shaped dielectric waveguide has been substituted for a rectangular dielectric waveguide, Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the cross shape for the rectangle because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haroun, as modified by Kareisto, in view of Yoshino, Y., U. S. Patent Application Publication 2017/0356985 (“Yoshino”).
Regarding claim 10, Haroun, as modified by Kareisto, teaches (Currently amended) The radio wave transceiver system according to claim 9.
Haroun, as modified by Kareisto, does not explicitly teach configured to, during an estimation of the distance of an external object, subtract from the determined time of flight the round-trip delay measured during the initialization phase..
Yoshino teaches configured to, during an estimation of the distance of an external object, subtract from the determined time of flight the round-trip delay measured during the initialization phase. (Yoshino, paragraph 0144, “[0144] At this time, using Δt′ obtained by subtracting the wiring delay time td from the time difference Δt between the measurement start signal and the measurement object signal and the light speed c, the distance L to the measurement object can be calculated by L=c×Δt′/2. The distance calculation is performed by the distance calculation circuit. It is preferable that the light to be projected is in the form of a pulse.”; that after determining a circuit delay, the system would logically subtract the circuit delay from the total time of the system).
In view of the teachings of Yoshino it would have been obvious for a person of ordinary skill in the art to apply the teachings of Yoshino to Kareisto and Haroun at the time the application was filed in order to measure the distance using radar timing of pulses. Accordingly, the prior art references disclose that it is known that Haroun’s measurement of a circuit delay and Yoshino’s calculation of an objects distance are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have combined the measurements of the delays and round trips to determine the distance of an object because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 11, Haroun, as modified by Kareisto, teaches (Currently amended) The radio wave transceiver system according to claim 1.
Haroun, as modified by Kareisto, does not explicitly teach wherein the initialization device further comprises, coupled to the second end of at least one waveguide of the transmit and receive waveguides, a control circuit for controlling the initialization switch, the control circuit being capable of detecting an initialization radio sequence transmitted by said at least one waveguide and accordingly controlling turning on of the initialization switch..
Yoshino teaches wherein the initialization device further comprises, coupled to the second end of at least one waveguide of the transmit and receive waveguides, a control circuit for controlling the initialization switch, the control circuit being capable of detecting an initialization radio sequence transmitted by said at least one waveguide and accordingly controlling turning on of the initialization switch. (Yoshino, paragraph 0144, “[0144] At this time, using Δt′ obtained by subtracting the wiring delay time td from the time difference Δt between the measurement start signal and the measurement object signal and the light speed c, the distance L to the measurement object can be calculated by L=c×Δt′/2. The distance calculation is performed by the distance calculation circuit. It is preferable that the light to be projected is in the form of a pulse.”; that after determining a circuit delay, the system would logically subtract the circuit delay from the total time of the system).
In view of the teachings of Yoshino it would have been obvious for a person of ordinary skill in the art to apply the teachings of Yoshino to Kareisto and Haroun at the time the application was filed in order to measure the distance using radar timing of pulses. Accordingly, the prior art references disclose that it is known that Haroun’s measurement of a circuit delay and Yoshino’s calculation of an objects distance are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have combined the measurements of the delays and round trips to determine the distance of an object because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Donald HB Braswell/             Examiner, Art Unit 3648